    Case 6:17-bk-05601-CCJ            Doc 142    Filed 04/04/19     Page 1 of 5




                    UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION
                            www.flmb.uscourts.gov
 In re:

 Susan H. Jacquot,                                        Case No.: 6:17-bk-05601-CCJ
                                                          Chapter 13
                    Debtor.
                                        /

   NOTICE OF FILING DESIGNATION OF TESTIMONY FOR TRIAL

          Daniel M. McDermott, United States Trustee for Region 21 (“Plaintiff”),

by and through his undersigned counsel, designates the following testimony in

compliance with the Order Scheduling Trial (Doc. No. 119). The United States

Trustee designates the portions of the Meeting of Creditors transcripts conducted

on October 3, 2017; October 17, 2017 and October 31, 2017 that are attached as

Exhibit A, B and C.

          The designated portions of the Meeting of Creditors transcript held on

October 3, 2017 attached as Exhibit A are as follows:

          1.     Page 6, Lines 23 - 25; and

          2.     Page 7, Lines 1-16 and 21-25;

The designated portions of the Meeting of Creditors transcript held on October 17, 2017

attached as Exhibit B are as follows:

          1.     Page 6, Lines 12-25;

          2.     Page 7, Lines 1-8;
Case 6:17-bk-05601-CCJ          Doc 142   Filed 04/04/19   Page 2 of 5




  3.    Page 8, Lines 19-23;

  4.    Page 9, Lines 21-25;

  5.    Page 10, (all lines);

  6.    Page 11, Lines 22-25;

  7.    Page 28, Lines 16-25;

  8.    Page 29, (all lines);

  9.    Page 30, (all lines);

  10.   Page 31, (all lines);

  11.   Page 32, (all lines);

  12.   Page 33, Lines 1-20;

  13.   Page 35, Lines 2-8;

  14.   Page 42, Lines 1-17;

  15.   Page 43, Lines 19-25;

  16.   Page 44, Lines 2-12;

  17.   Page 51, Lines 7-17;

  18.   Page 55, Lines 5-25;

  19.   Page 56, (all lines);

  20.   Page 59, Lines 9-25;

  21.   Page 60, Lines 1-14;

  22.   Page 69, Lines 13-25;

  23.   Page 70, Lines 1-3 and 23-25;

  24.   Page 71, Lines 1-24;

                                      2
    Case 6:17-bk-05601-CCJ             Doc 142    Filed 04/04/19   Page 3 of 5




       25.     Page 72, Lines 9-13;

       26.     Page 73, Lines 2-18; and,

       27.     Page 82, Lines 1-23;

The designated portions of the Meeting of Creditors transcript held on October 31, 2017,

attached as Exhibit C are as follows:

       1.      Page 3, Line 25;

       2.      Page 4, (all lines);

       3.      Page 5, Lines 1-9 and 17-15;

       4.      Page 6, Lines 1-4 and 18-15;

       5.      Page 7, (all lines);

       6.      Page 8, (all lines);

       7.      Page 9, (all lines);

       8.      Page 10, Lines 1-13;

       9.      Page 11, Lines 3-15;

       10.     Page 12, (all lines);

       11.     Page 13, (all lines);

       12.     Page 14, Lines 1-11;

       13.     Page 15, Lines 10-25;

       14.     Page 16, Lines 1-17;

       15.     Page 20, Lines 2-18;

       16.     Page 28, (all lines);

       17.     Page 29, Lines 1-12 and 20-25;

                                              3
Case 6:17-bk-05601-CCJ         Doc 142     Filed 04/04/19    Page 4 of 5




  18.    Page 30, Lines 1-20;

  19.    Page 32, Lines 15-18;

  20.    Page 35, Lines 23-25;

  21.    Page 36, Lines 1-5;

  22.    Page 47, Lines 2-25;

  23.    Page 50, Lines 17-24;

  24.    Page 54, Lines 23-25;

  25.    Page 55, Lines 1-23;

  26.    Page 59, Lines 4-25;

  27.    Page 65, Lines 16-25;

  28.    Page 66, Lines 4-5;

  29.    Page 67, (all lines); and,

  30.    Page 68, Lines 1-2;

  Respectfully Submitted,

   DATED: April 4, 2019.
                                         DANIEL M. MCDERMOTT,
                                         United States Trustee, Region 21

                                          /s/ Elena L. Escamilla
                                       Elena L. Escamilla, Trial Attorney
                                       Florida Bar: 898414
                                       Office of the United States Trustee
                                       U.S. Department of Justice
                                       George C. Young Federal Building and
                                       Courthouse
                                       400 W. Washington Street, Suite 1100
                                       Orlando, FL 32801
                                       Telephone No.: (407) 648-6301, Ext. 127
                                       Facsimile No.: (407) 648-6323
                                       Email: Elena.L.Escamilla@usdooj.gov
                                      4
   Case 6:17-bk-05601-CCJ        Doc 142      Filed 04/04/19   Page 5 of 5




                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been served
electronically through CM/ECF on April 4, 2019, to all parties having appeared
electronically in the instant matter. I HEREBY CERTIFY further that a copy hereof shall
be served by U.S. Mail, postage prepaid, on April 5, 2019 to the following:


       Susan J. Jacquot
       2714 Hoffner Avenue
       Bell Isle, FL 32812



                                              /s/ Elena L. Escamilla
                                           Elena L. Escamilla, Trial Attorney




                                          5
